                Case 1:20-cv-03551 Document 2 Filed 12/07/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



                                                   )
THE STATE OF ALABAMA, et al.,                      )
                                                   )
Plaintiffs,                                        )
                                                   )                         1:20-cv-3551
        v.                                         )        Civil Action No. _________
                                                   )
NATIONSTAR MORTGAGE LLC, D/B/A                     )
MR. COOPER,                                        )
                                                   )
Defendant.                                         )
                                                   )
                                                   )



    PLAINTIFFS’ UNOPPOSED MOTION FOR ENTRY OF CONSENT JUDGMENT


    Plaintiffs, the State Attorneys General, respectfully request that this Court enter the proposed

Consent Judgment, attached as Exhibit 1, for the following reasons:


        1. The parties have reached an agreement, set forth in the terms of the Consent

              Judgment, to resolve the Plaintiffs’ claims against the Defendant.

        2. The entry of the Consent Judgment promotes the orderly resolution of controversy

              and judicial economy and is in the public interest.


    Wherefore, the Plaintiffs move this Court to enter the proposed Consent Judgment. As

required by LCvR 7(m) the Plaintiffs have discussed this motion with counsel for the Defendant

and can report that the Defendant does not oppose this motion.




                                                   1
              Case 1:20-cv-03551 Document 2 Filed 12/07/20 Page 2 of 2




Respectfully submitted,


For Plaintiffs:


/s/ Patrick Madigan________________
PATRICK MADIGAN
Assistant Attorney General
Office of the Attorney General of Iowa
Hoover State Office Building
1305 E. Walnut St.
Des Moines, IA 50319
Tel: 515-281-5926
Patrick.Madigan@ag.iowa.gov


/s/ Sasha Funk Granai______________
SASHA FUNK GRANAI
Deputy Director
Consumer Protection Division
Office of the Florida Attorney General
3507 E. Frontage Road, Suite 325
Tampa, FL 33607
Tel.: 813-287-7950
Sasha.FunkGranai@myfloridalegal.com


Dated: December 7, 2020




                                         2
